DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2019, was filed on the filing date of the instant application on 07/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a first training data set” in lines 4-5 of claim 1, in lines 7-8 of claim 15, and in line 6 of claim 20; the claims also recite “the first data set” in lines 8-9 of claim 1, in lines 11-12 of claim 15, and in lines 9-10 of claim 20.
And thus, it is unclear whether “a first training data set” is the same as “the first data set” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

■ Claims 1, 15, and 20 recite a feature "person reversal", and this feature has no well-recognized meaning and leave one reasonably skilled in the art in doubt as to the meaning of the technical feature(s) to which it refers; and therefore rendering the claimed invention of the claims unclear.
Appropriate correction is required.
Claims 1, 15, and 20 also recite limitations “person reversal prevention criteria” with no support definition(s) for specifying these limitations in the claims, and therefore rendering the claimed invention of the claim unclear. 
Appropriate correction is required.

■ Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, essential elements, and essential structural cooperative relationships of elements such omission amounting to a gap between the steps, the elements, and the necessary structural connections.  See MPEP § 2172.01.  The omitted steps/elements/structural connections are:  Such that there is a gap between the claimed "original training data" and the rest of original training data" and the “a first training data set and/or the first data set”.
There is insufficient support definition(s) for specifying the limitation "original training data" in the claims, and therefore rendering the claimed invention of the claims unclear.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are subject to rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and must be rewritten to obviate the rejections set forth in this Office action above.
The closest prior art of Nguyen (U.S. Patent 10,437,833 - Scalable natural language processing for large and dynamic text environments) discloses natural language processing (NLP) in large and web scale text environments that exhibits dynamic behaviors such as changing syntactic structures and semantic meanings of text (see Abstract, Fig. 1).
Blouw et al. (US-PGPUB 2019/0370389 A1) teach generating and traversing discourse graphs using artificial neural networks, and for learning natural language inference (see Fig.1).
Huerta et al. (US-PGPUB 2012/0209590 A1) teach translated sentence quality estimation, and consistency between query and hypothesis sentences (see Fig.2).
The prior art does not teach the selective step as claimed in claims 1, 15, and 20.
The prior art does not teach the enhancing as in claims 1, 15, and 20.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
04/30/2021